Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00161-CR

                                      Marilynn Meade MEDINA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR0548W
                            Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 12, 2019

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded nolo contendere to possession of

a controlled substance. The trial court deferred the adjudication of guilt and placed appellant on

community supervision for a term of three years. On January 23, 2019, the trial court signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

           “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to
                                                                                       04-19-00161-CR


appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that appellant does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        We, therefore, warned appellant that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that she

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. Rather, appellant’s appointed counsel has filed a response

agreeing that appellant does not have the right to appeal. Accordingly, we dismiss this appeal

pursuant to Rule 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-